DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/02/2022. 
In the instant Amendment, claims 2-5, 8, 10, 14-15, 18 and 20 been cancelled.
Claims 1,6-7, 9, 11-13, 16-17, 19 and 21-23 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s amendment to claims 1 and 13 have overcome the Claim rejections set forth in previous Office Action. The claims are now allowable.

Allowable Subject Matter
Claims 1,6-7, 9, 11-13, 16-17, 19 and 21-23 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Chen et al. (“Algorithm Description of Joint Exploration Test Model 7”), Li et al. (U.S. 2016/0286230).
Regarding independent claims 1 and 13, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of obtain an initial motion vector and a template for the block; determine a refinement of the initial motion vector by template matching with said template in a 

Claims 6-7, 9, 11-12, 16-17, 19 and 21-23 are allowed because they depend on allowed parent claims 1 and 13, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486